Exhibit 10.2

EXECUTION COPY

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of July 25, 2006, by
and among Apollo Resources International Inc., a Utah corporation, with
headquarters located at 3001 Knox Street, Suite 403, Dallas, Texas 75205, (the
“Company”), and the undersigned buyers (each, a “Buyer”, and collectively, the
“Buyers”).

WHEREAS:

A.            In connection with the Securities Purchase Agreement, dated as of
July 25, 2006, by and among the Company and the Buyers (the “Securities Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions set forth in the Securities Purchase Agreement, to issue and sell to
each Buyer (i) shares (the “Common Shares”) of the Company’s common stock,
$0.001 par value per share (the “Common Stock”), and (ii) warrants (the
“Warrants”), which will be exercisable to purchase shares of Common Stock (as
exercised collectively, the “Warrant Shares”).

B.            In accordance with the terms of the Securities Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “1933 Act”), and applicable
state securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:


I.              DEFINITIONS.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.  As used in
this Agreement, the following terms shall have the following meanings:


A.             “BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR ANY
OTHER DAY ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW YORK ARE AUTHORIZED OR
REQUIRED BY LAW TO REMAIN CLOSED.


B.             “CLOSING DATE” SHALL HAVE THE MEANING SET FORTH IN THE SECURITIES
PURCHASE AGREEMENT.


C.             “EFFECTIVE DATE” MEANS THE DATE THE REGISTRATION STATEMENT HAS
BEEN DECLARED EFFECTIVE BY THE SEC.


D.             “EFFECTIVENESS DEADLINE” MEANS THE DATE WHICH IS (I) IN THE EVENT
THAT THE REGISTRATION STATEMENT IS NOT SUBJECT TO A REVIEW BY THE SEC, 120
CALENDAR DAYS AFTER THE CLOSING DATE OR (II) IN THE EVENT THAT THE REGISTRATION
STATEMENT IS SUBJECT TO A REVIEW BY THE SEC, 180 CALENDAR DAYS AFTER THE CLOSING
DATE.


--------------------------------------------------------------------------------





E.             “FILING DEADLINE” MEANS 90 CALENDAR DAYS AFTER THE CLOSING DATE.


F.              “INVESTOR” MEANS A BUYER OR ANY TRANSFEREE OR ASSIGNEE THEREOF
TO WHOM A BUYER ASSIGNS ITS RIGHTS UNDER THIS AGREEMENT IN ACCORDANCE WITH THE
REQUIREMENTS OF THE TRANSACTION DOCUMENTS AND WHO AGREES TO BECOME BOUND BY THE
PROVISIONS OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 9 AND ANY TRANSFEREE OR
ASSIGNEE THEREOF TO WHOM A TRANSFEREE OR ASSIGNEE ASSIGNS ITS RIGHTS UNDER THIS
AGREEMENT IN ACCORDANCE WITH THE REQUIREMENTS OF THE TRANSACTION DOCUMENTS AND
WHO AGREES TO BECOME BOUND BY THE PROVISIONS OF THIS AGREEMENT IN ACCORDANCE
WITH SECTION 9.


G.             “PERSON” MEANS AN INDIVIDUAL, A LIMITED LIABILITY COMPANY, A
PARTNERSHIP, A JOINT VENTURE, A CORPORATION, A TRUST, AN UNINCORPORATED
ORGANIZATION AND A GOVERNMENT OR ANY DEPARTMENT OR AGENCY THEREOF.


H.             “REGISTER,” “REGISTERED,” AND “REGISTRATION” REFER TO A
REGISTRATION EFFECTED BY PREPARING AND FILING ONE OR MORE REGISTRATION
STATEMENTS (AS DEFINED BELOW) IN COMPLIANCE WITH THE 1933 ACT AND PURSUANT TO
RULE 415 AND THE DECLARATION OR ORDERING OF EFFECTIVENESS OF SUCH REGISTRATION
STATEMENT(S) BY THE SEC.


I.              “REGISTRABLE SECURITIES” MEANS (I) THE COMMON SHARES, (II) THE
WARRANT SHARES ISSUED OR ISSUABLE UPON EXERCISE OF THE WARRANTS, (III) ANY
SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF WARRANTS ISSUED TO ANY
PLACEMENT AGENT AS COMPENSATION IN CONNECTION WITH THE FINANCING THAT IS THE
SUBJECT OF THE SECURITIES PURCHASE AGREEMENT, AND (IV) ANY CAPITAL STOCK OF THE
COMPANY ISSUED OR ISSUABLE WITH RESPECT TO THE COMMON SHARES, THE WARRANT
SHARES, OR THE WARRANTS AS A RESULT OF ANY STOCK SPLIT, STOCK DIVIDEND,
RECAPITALIZATION, EXCHANGE OR SIMILAR EVENT OR OTHERWISE, WITHOUT REGARD TO ANY
LIMITATIONS ON EXERCISE OF THE WARRANTS.


J.              “REGISTRATION STATEMENT” MEANS A REGISTRATION STATEMENT OR
REGISTRATION STATEMENTS OF THE COMPANY FILED UNDER THE 1933 ACT COVERING THE
REGISTRABLE SECURITIES.


K.             “REQUIRED HOLDERS” MEANS THE HOLDERS OF AT LEAST A MAJORITY OF
THE REGISTRABLE SECURITIES.


L.              “REQUIRED REGISTRATION AMOUNT” MEANS 130% (OR SUCH LESSER AMOUNT
AS THE SEC MAY PERMIT AS EVIDENCED IN COMMENTS RECEIVED TO A FILED REGISTRATION
STATEMENT) OF THE SUM OF (I) THE NUMBER OF COMMON SHARES ISSUED PURSUANT TO THE
SECURITIES PURCHASE AGREEMENT AND ISSUABLE PURSUANT TO THE WARRANTS AS OF THE
TRADING DAY IMMEDIATELY PRECEDING THE APPLICABLE DATE OF DETERMINATION, ALL
SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 2(E) (WITHOUT REGARD TO ANY
LIMITATIONS ON EXERCISE OF THE WARRANTS).


M.            “RULE 415” MEANS RULE 415 UNDER THE 1933 ACT OR ANY SUCCESSOR RULE
PROVIDING FOR OFFERING SECURITIES ON A CONTINUOUS OR DELAYED BASIS.


N.             “SEC” MEANS THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.

2


--------------------------------------------------------------------------------





2.             REGISTRATION.


A.             MANDATORY REGISTRATION.  THE COMPANY SHALL PREPARE, AND, AS SOON
AS PRACTICABLE BUT IN NO EVENT LATER THAN THE FILING DEADLINE, FILE WITH THE SEC
THE REGISTRATION STATEMENT ON FORM S-3 COVERING THE RESALE OF ALL OF THE
REGISTRABLE SECURITIES ISSUABLE UPON THEN OUTSTANDING SECURITIES.  IN THE EVENT
THAT FORM S-3 IS UNAVAILABLE FOR SUCH A REGISTRATION, THE COMPANY SHALL USE SUCH
OTHER FORM AS IS AVAILABLE FOR SUCH A REGISTRATION ON ANOTHER APPROPRIATE FORM
REASONABLY ACCEPTABLE TO THE REQUIRED HOLDERS, SUBJECT TO THE PROVISIONS OF
SECTION 2(D).  THE REGISTRATION STATEMENT PREPARED PURSUANT HERETO SHALL
REGISTER FOR RESALE AT LEAST THE NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE
REQUIRED REGISTRATION AMOUNT AS OF DATE THE REGISTRATION STATEMENT IS INITIALLY
FILED WITH THE SEC.  THE REGISTRATION STATEMENT SHALL CONTAIN (EXCEPT IF
OTHERWISE DIRECTED BY THE REQUIRED HOLDERS) THE “SELLING STOCKHOLDERS” AND “PLAN
OF DISTRIBUTION” SECTIONS IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT
B.  THE COMPANY SHALL USE ITS BEST EFFORTS TO HAVE THE REGISTRATION STATEMENT
DECLARED EFFECTIVE BY THE SEC AS SOON AS PRACTICABLE, BUT IN NO EVENT LATER THAN
THE EFFECTIVENESS DEADLINE.  BY 9:30 AM ON THE DATE FOLLOWING THE EFFECTIVE
DATE, THE COMPANY SHALL FILE WITH THE SEC IN ACCORDANCE WITH RULE 424 UNDER THE
1933 ACT THE FINAL PROSPECTUS TO BE USED IN CONNECTION WITH SALES PURSUANT TO
SUCH REGISTRATION STATEMENT.


B.             ALLOCATION OF REGISTRABLE SECURITIES.  THE INITIAL NUMBER OF
REGISTRABLE SECURITIES INCLUDED IN ANY REGISTRATION STATEMENT AND ANY INCREASE
IN THE NUMBER OF REGISTRABLE SECURITIES INCLUDED THEREIN SHALL BE ALLOCATED PRO
RATA AMONG THE INVESTORS BASED ON THE NUMBER OF REGISTRABLE SECURITIES HELD BY
EACH INVESTOR AT THE TIME THE REGISTRATION STATEMENT COVERING SUCH INITIAL
NUMBER OF REGISTRABLE SECURITIES OR INCREASE THEREOF IS DECLARED EFFECTIVE BY
THE SEC.  IN THE EVENT THAT AN INVESTOR SELLS OR OTHERWISE TRANSFERS ANY OF SUCH
INVESTOR’S REGISTRABLE SECURITIES, EACH TRANSFEREE SHALL BE ALLOCATED A PRO RATA
PORTION OF THE THEN REMAINING NUMBER OF REGISTRABLE SECURITIES INCLUDED IN SUCH
REGISTRATION STATEMENT FOR SUCH TRANSFEROR.  ANY SHARES OF COMMON STOCK INCLUDED
IN A REGISTRATION STATEMENT AND WHICH REMAIN ALLOCATED TO ANY PERSON WHICH
CEASES TO HOLD ANY REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT
SHALL BE ALLOCATED TO THE REMAINING INVESTORS, PRO RATA BASED ON THE NUMBER OF
REGISTRABLE SECURITIES THEN HELD BY SUCH INVESTORS WHICH ARE COVERED BY SUCH
REGISTRATION STATEMENT.  OTHER THAN AS SET FORTH IN SCHEDULE 2(B), IN NO EVENT
SHALL THE COMPANY INCLUDE ANY SECURITIES OTHER THAN REGISTRABLE SECURITIES ON
ANY REGISTRATION STATEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED
HOLDERS.


C.             LEGAL COUNSEL.  SUBJECT TO SECTION 5 HEREOF, THE REQUIRED HOLDERS
SHALL HAVE THE RIGHT TO SELECT ONE LEGAL COUNSEL TO REVIEW AND OVERSEE ANY
REGISTRATION PURSUANT TO THIS SECTION 2 (“LEGAL COUNSEL”), WHICH SHALL BE
SCHULTE ROTH & ZABEL LLP OR SUCH OTHER COUNSEL AS THEREAFTER DESIGNATED BY THE
REQUIRED HOLDERS.  THE COMPANY AND LEGAL COUNSEL SHALL REASONABLY COOPERATE WITH
EACH OTHER IN PERFORMING THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT.


D.             INELIGIBILITY FOR FORM S-3.  IN THE EVENT THAT FORM S-3 IS NOT 
AVAILABLE FOR THE REGISTRATION OF THE RESALE OF REGISTRABLE SECURITIES
HEREUNDER, THE COMPANY SHALL (I) REGISTER THE RESALE OF THE REGISTRABLE
SECURITIES ON ANOTHER APPROPRIATE FORM REASONABLY ACCEPTABLE TO THE REQUIRED
HOLDERS AND (II) UNDERTAKE TO REGISTER THE REGISTRABLE SECURITIES ON FORM S-3 AS
SOON AS SUCH FORM IS AVAILABLE, PROVIDED THAT THE COMPANY SHALL MAINTAIN THE

3


--------------------------------------------------------------------------------





EFFECTIVENESS OF THE REGISTRATION STATEMENT THEN IN EFFECT UNTIL SUCH TIME AS A
REGISTRATION STATEMENT ON FORM S-3 COVERING THE REGISTRABLE SECURITIES HAS BEEN
DECLARED EFFECTIVE BY THE SEC.


E.             SUFFICIENT NUMBER OF SHARES REGISTERED.  IN THE EVENT THE NUMBER
OF SHARES AVAILABLE UNDER A REGISTRATION STATEMENT FILED PURSUANT TO SECTION
2(A) IS INSUFFICIENT TO COVER ALL OF THE REGISTRABLE SECURITIES REQUIRED TO BE
COVERED BY SUCH REGISTRATION STATEMENT OR AN INVESTOR’S ALLOCATED PORTION OF THE
REGISTRABLE SECURITIES PURSUANT TO SECTION 2(B), THE COMPANY SHALL AMEND THE
APPLICABLE REGISTRATION STATEMENT, OR FILE A NEW REGISTRATION STATEMENT (ON THE
SHORT FORM AVAILABLE THEREFOR, IF APPLICABLE), OR BOTH, SO AS TO COVER AT LEAST
THE REQUIRED REGISTRATION AMOUNT AS OF THE TRADING DAY IMMEDIATELY PRECEDING THE
DATE OF THE FILING OF SUCH AMENDMENT OR NEW REGISTRATION STATEMENT, IN EACH
CASE, AS SOON AS PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN THIRTY (30) DAYS
AFTER THE NECESSITY THEREFOR ARISES.  THE COMPANY SHALL USE ITS BEST EFFORTS TO
CAUSE SUCH AMENDMENT AND/OR NEW REGISTRATION STATEMENT TO BECOME EFFECTIVE AS
SOON AS PRACTICABLE FOLLOWING THE FILING THEREOF.  FOR PURPOSES OF THE FOREGOING
PROVISION, THE NUMBER OF SHARES AVAILABLE UNDER A REGISTRATION STATEMENT SHALL
BE DEEMED “INSUFFICIENT TO COVER ALL OF THE REGISTRABLE SECURITIES” IF AT ANY
TIME THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR RESALE UNDER THE
REGISTRATION STATEMENT IS LESS THAN THE PRODUCT DETERMINED BY MULTIPLYING (I)
THE REQUIRED REGISTRATION AMOUNT AS OF SUCH TIME BY (II) 0.90.  THE CALCULATION
SET FORTH IN THE FOREGOING SENTENCE SHALL BE MADE WITHOUT REGARD TO ANY
LIMITATIONS ON THE EXERCISE OF THE WARRANTS AND SUCH CALCULATION SHALL ASSUME
THAT THE WARRANTS ARE THEN EXERCISABLE FOR SHARES OF COMMON STOCK AT THE THEN
PREVAILING EXERCISE PRICE (AS DEFINED IN THE WARRANTS).


F.              EFFECT OF FAILURE TO FILE AND OBTAIN AND MAINTAIN EFFECTIVENESS
OF REGISTRATION STATEMENT.  SUBJECT TO SECTION 4(A), IF (I) A REGISTRATION
STATEMENT COVERING ALL OF THE REGISTRABLE SECURITIES REQUIRED TO BE COVERED
THEREBY AND REQUIRED TO BE FILED BY THE COMPANY PURSUANT TO THIS AGREEMENT IS
(A) NOT FILED WITH THE SEC ON OR BEFORE THE RESPECTIVE FILING DEADLINE (A
“FILING FAILURE”) OR (B) NOT DECLARED EFFECTIVE BY THE SEC ON OR BEFORE THE
RESPECTIVE EFFECTIVENESS DEADLINE (AN “EFFECTIVENESS FAILURE”) OR (II) ON ANY
DAY AFTER THE EFFECTIVE DATE SALES OF ALL OF THE REGISTRABLE SECURITIES REQUIRED
TO BE INCLUDED ON SUCH REGISTRATION STATEMENT CANNOT BE MADE (OTHER THAN DURING
AN ALLOWABLE GRACE PERIOD (AS DEFINED IN SECTION 3(R)) PURSUANT TO SUCH
REGISTRATION STATEMENT OR OTHERWISE (INCLUDING, WITHOUT LIMITATION, BECAUSE OF A
FAILURE TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE, TO DISCLOSE SUCH
INFORMATION AS IS NECESSARY FOR SALES TO BE MADE PURSUANT TO SUCH REGISTRATION
STATEMENT, TO REGISTER A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK OR TO
MAINTAIN THE LISTING OF THE COMMON STOCK) (A “MAINTENANCE FAILURE”) THEN, AS
PARTIAL RELIEF FOR THE DAMAGES TO ANY HOLDER BY REASON OF ANY SUCH DELAY IN OR
REDUCTION OF ITS ABILITY TO SELL THE UNDERLYING SHARES OF COMMON STOCK (WHICH
REMEDY SHALL NOT BE EXCLUSIVE OF ANY OTHER REMEDIES AVAILABLE AT LAW OR IN
EQUITY), THE COMPANY SHALL PAY TO EACH HOLDER OF REGISTRABLE SECURITIES RELATING
TO SUCH REGISTRATION STATEMENT AN AMOUNT IN CASH EQUAL TO ONE AND ONE-HALF
PERCENT (1.5%) OF THE AGGREGATE PURCHASE PRICE (AS SUCH TERM IS DEFINED IN THE
SECURITIES PURCHASE AGREEMENT) OF SUCH INVESTOR’S COMMON SHARES RELATING TO THE
REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT ON EACH OF THE
FOLLOWING DATES: (I) THE DAY OF A FILING FAILURE AND ON EVERY THIRTIETH DAY (PRO
RATED FOR PERIODS TOTALING LESS THAN THIRTY DAYS) AFTER A FILING FAILURE UNTIL
SUCH FILING FAILURE IS CURED; (II) THE DAY OF AN EFFECTIVENESS FAILURE AND ON
EVERY THIRTIETH DAY (PRO RATED FOR PERIODS TOTALING LESS THAN THIRTY DAYS) AFTER
AN EFFECTIVENESS FAILURE UNTIL SUCH EFFECTIVENESS FAILURE IS CURED; AND

4


--------------------------------------------------------------------------------





(III) THE INITIAL DAY OF A MAINTENANCE FAILURE AND ON EVERY THIRTIETH DAY (PRO
RATED FOR PERIODS TOTALING LESS THAN THIRTY DAYS) AFTER A MAINTENANCE FAILURE
UNTIL SUCH MAINTENANCE FAILURE IS CURED; PROVIDED, HOWEVER, THAT IN NO EVENT
SHALL THE COMPANY BE LIABLE FOR MORE THAN ONE AND ONE-HALF PERCENT (1.5%) OF
PENALTIES DURING ANY THIRTY DAY PERIOD OR FOR MULTIPLE EVENTS DURING ANY THIRTY
DAY PERIOD.  THE PAYMENTS TO WHICH A HOLDER SHALL BE ENTITLED PURSUANT TO THIS
SECTION 2(G) ARE REFERRED TO HEREIN AS “REGISTRATION DELAY PAYMENTS.” 
REGISTRATION DELAY PAYMENTS SHALL ACCRUE ON THE DAY OF THE FILING FAILURE,
EFFECTIVENESS FAILURE AND THE INITIAL DAY OF A MAINTENANCE FAILURE, AS
APPLICABLE, AND THEREAFTER SHALL ACCRUE AND BE PAID ON THE EARLIER OF (I) THE
THIRTIETH DAY AFTER THE EVENT OR FAILURE GIVING RISE TO THE REGISTRATION DELAY
PAYMENTS HAS OCCURRED AND (II) THE BUSINESS DAY AFTER THE EVENT OR FAILURE
GIVING RISE TO THE REGISTRATION DELAY PAYMENTS IS CURED.  IN THE EVENT THE
COMPANY FAILS TO MAKE REGISTRATION DELAY PAYMENTS IN A TIMELY MANNER, SUCH
REGISTRATION DELAY PAYMENTS SHALL BEAR INTEREST AT THE RATE OF ONE AND ONE-HALF
PERCENT (1.5%) PER MONTH (PRORATED FOR PARTIAL MONTHS) UNTIL PAID IN FULL. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL THE
REGISTRATION DELAY PAYMENTS EXCEED TWELVE AND ONE-HALF PERCENT (12.5%) OF THE
AGGREGATE PURCHASE PRICE FOR ALL INVESTORS (THE “REGISTRATION DELAY PAYMENTS
CAP”).  ANY AMOUNT IN EXCESS OF THE REGISTRATION DELAY PAYMENTS CAP (THE “EXCESS
REGISTRATION DELAY PAYMENTS”) SHALL CAUSE THE EXERCISE PRICE OF THE INVESTOR’S
WARRANTS TO BE LOWERED BY AN AMOUNT EQUAL TO THE QUOTIENT OF THE AMOUNT OF SUCH
INVESTORS EXCESS REGISTRATION DELAY PAYMENTS DIVIDED BY THE PURCHASE PRICE OF
SUCH INVESTOR’S COMMON SHARES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, IN NO EVENT SHALL THE COMPANY BE LIABLE FOR ANY DAMAGES IN
CONNECTION WITH THE WARRANT OR WARRANT SHARES.


3.             RELATED OBLIGATIONS.

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(d) or 2(e), the Company will use its best
efforts to effect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof and, pursuant thereto, the
Company shall have the following obligations:


A.             THE COMPANY SHALL PROMPTLY PREPARE AND FILE WITH THE SEC A
REGISTRATION STATEMENT WITH RESPECT TO THE REGISTRABLE SECURITIES AND USE ITS
REASONABLE BEST EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT RELATING TO THE
REGISTRABLE SECURITIES TO BECOME EFFECTIVE AS SOON AS PRACTICABLE AFTER SUCH
FILING (BUT IN NO EVENT LATER THAN THE EFFECTIVENESS DEADLINE).  SUBJECT TO
ALLOWABLE GRACE PERIODS, THE COMPANY SHALL KEEP EACH REGISTRATION STATEMENT
EFFECTIVE PURSUANT TO RULE 415 AT ALL TIMES UNTIL THE EARLIER OF (I) THE DATE AS
OF WHICH THE INVESTORS MAY SELL ALL OF THE REGISTRABLE SECURITIES COVERED BY
SUCH REGISTRATION STATEMENT WITHOUT RESTRICTION PURSUANT TO RULE 144(K) (OR ANY
SUCCESSOR THERETO) PROMULGATED UNDER THE 1933 ACT OR (II) THE DATE ON WHICH THE
INVESTORS SHALL HAVE SOLD ALL OF THE REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT (THE “REGISTRATION PERIOD”).  THE COMPANY SHALL ENSURE
THAT EACH REGISTRATION STATEMENT (INCLUDING ANY AMENDMENTS OR SUPPLEMENTS
THERETO AND PROSPECTUSES CONTAINED THEREIN) SHALL NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF
PROSPECTUSES, IN THE LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE) NOT
MISLEADING OTHER THAN SUCH INFORMATION AS PROVIDED IN WRITING BY INVESTORS FOR
USE IN SUCH REGISTRATION STATEMENT OR PROSPECTUS.  THE TERM “BEST EFFORTS” SHALL
MEAN, AMONG OTHER THINGS, THAT THE COMPANY SHALL SUBMIT TO THE SEC, WITHIN TWO
(2) BUSINESS DAYS AFTER THE LATER OF THE DATE THAT (I) THE COMPANY LEARNS THAT
NO REVIEW OF A PARTICULAR REGISTRATION STATEMENT WILL BE

5


--------------------------------------------------------------------------------





MADE BY THE STAFF OF THE SEC OR THAT THE STAFF HAS NO FURTHER COMMENTS ON A
PARTICULAR REGISTRATION STATEMENT, AS THE CASE MAY BE, AND (II) THE APPROVAL OF
LEGAL COUNSEL (WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) PURSUANT TO
SECTION 3(C) (WHICH APPROVAL IS IMMEDIATELY SOUGHT), A REQUEST FOR ACCELERATION
OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT TO A TIME AND DATE NOT LATER
THAN TWO (2) BUSINESS DAYS AFTER THE SUBMISSION OF SUCH REQUEST.


B.             THE COMPANY SHALL PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS
(INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO A REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH REGISTRATION
STATEMENT, WHICH PROSPECTUS IS TO BE FILED PURSUANT TO RULE 424 PROMULGATED
UNDER THE 1933 ACT, AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT
EFFECTIVE AT ALL TIMES DURING THE REGISTRATION PERIOD, AND, DURING SUCH PERIOD,
COMPLY WITH THE PROVISIONS OF THE 1933 ACT WITH RESPECT TO THE DISPOSITION OF
ALL REGISTRABLE SECURITIES OF THE COMPANY COVERED BY SUCH REGISTRATION
STATEMENT.  IN THE CASE OF AMENDMENTS AND SUPPLEMENTS TO A REGISTRATION
STATEMENT WHICH ARE REQUIRED TO BE FILED PURSUANT TO THIS AGREEMENT (INCLUDING
PURSUANT TO THIS SECTION 3(B)) BY REASON OF THE COMPANY FILING A REPORT ON FORM
10-QSB, FORM 10-KSB OR ANY ANALOGOUS REPORT UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “1934 ACT”), THE COMPANY SHALL HAVE INCORPORATED SUCH
REPORT BY REFERENCE INTO SUCH REGISTRATION STATEMENT, IF APPLICABLE, OR SHALL
FILE SUCH AMENDMENTS OR SUPPLEMENTS WITH THE SEC ON THE SAME DAY ON WHICH THE
1934 ACT REPORT IS FILED WHICH CREATED THE REQUIREMENT FOR THE COMPANY TO AMEND
OR SUPPLEMENT SUCH REGISTRATION STATEMENT.


C.             THE COMPANY SHALL (A) PERMIT LEGAL COUNSEL TO REVIEW AND COMMENT
UPON (I) A REGISTRATION STATEMENT AT LEAST THREE (3) BUSINESS DAYS PRIOR TO ITS
FILING WITH THE SEC AND (II) ALL AMENDMENTS AND SUPPLEMENTS TO ALL REGISTRATION
STATEMENTS (EXCEPT FOR ANNUAL REPORTS ON FORM 10-KSB, AND REPORTS ON FORM 10-QSB
AND ANY SIMILAR OR SUCCESSOR REPORTS) WITHIN A REASONABLE NUMBER OF DAYS PRIOR
TO THEIR FILING WITH THE SEC, AND (B) NOT FILE ANY REGISTRATION STATEMENT OR
AMENDMENT OR SUPPLEMENT THERETO IN A FORM TO WHICH LEGAL COUNSEL REASONABLY
OBJECTS; PROVIDED, HOWEVER, THAT NO LIQUIDATED DAMAGES UNDER SECTION 2 SHALL BE
DUE TO ANY INVESTOR IF LEGAL COUNSEL SHALL HAVE UNNECESSARILY OBJECTED TO THE
FILING OR EFFECTIVENESS OF ANY REGISTRATION STATEMENT SUCH AS TO DELAY ITS
FILING OR EFFECTIVENESS.  THE COMPANY SHALL FURNISH TO LEGAL COUNSEL, WITHOUT
CHARGE, (I) COPIES OF ANY CORRESPONDENCE FROM THE SEC OR THE STAFF OF THE SEC TO
THE COMPANY OR ITS REPRESENTATIVES RELATING TO ANY REGISTRATION STATEMENT, TO
THE EXTENT CONTAINING INFORMATION WHICH THE COMPANY BELIEVES DOES NOT CONSTITUTE
MATERIAL, NONPUBLIC INFORMATION CONCERNING THE COMPANY AND (II) PROMPTLY AFTER
THE SAME IS PREPARED AND FILED WITH THE SEC, ONE COPY OF ANY REGISTRATION
STATEMENT AND ANY AMENDMENT(S) THERETO, INCLUDING FINANCIAL STATEMENTS AND
SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE, IF REQUESTED BY AN
INVESTOR (IF NOT AVAILABLE PURSUANT TO RULE 424(B)).  THE COMPANY SHALL
REASONABLY COOPERATE WITH LEGAL COUNSEL IN PERFORMING THE COMPANY’S OBLIGATIONS
PURSUANT TO THIS SECTION 3.


D.             THE COMPANY SHALL FURNISH TO EACH INVESTOR WHOSE REGISTRABLE
SECURITIES ARE INCLUDED IN ANY REGISTRATION STATEMENT, WITHOUT CHARGE,  (I)
PROMPTLY AFTER THE SAME IS PREPARED AND FILED WITH THE SEC, AT LEAST ONE COPY OF
SUCH REGISTRATION STATEMENT AND ANY AMENDMENT(S) THERETO, INCLUDING FINANCIAL
STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE, IF
REQUESTED BY AN INVESTOR, ALL EXHIBITS AND EACH PRELIMINARY PROSPECTUS, (II)
UPON THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT, TEN (10) COPIES OF THE
PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT AND ALL AMENDMENTS AND
SUPPLEMENTS THERETO

6


--------------------------------------------------------------------------------





(OR SUCH OTHER NUMBER OF COPIES AS SUCH INVESTOR MAY REASONABLY REQUEST) AND
(III) SUCH OTHER DOCUMENTS, INCLUDING COPIES OF ANY PRELIMINARY OR FINAL
PROSPECTUS, AS SUCH INVESTOR MAY REASONABLY REQUEST FROM TIME TO TIME IN ORDER
TO FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY SUCH
INVESTOR.


E.             THE COMPANY SHALL USE ITS BEST EFFORTS TO (I) REGISTER AND
QUALIFY, UNLESS AN EXEMPTION FROM REGISTRATION AND QUALIFICATION APPLIES, THE
RESALE BY INVESTORS OF THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION
STATEMENT UNDER SUCH OTHER SECURITIES OR “BLUE SKY” LAWS OF ALL APPLICABLE
JURISDICTIONS IN THE UNITED STATES, (II) PREPARE AND FILE IN THOSE
JURISDICTIONS, SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND
SUPPLEMENTS TO SUCH REGISTRATIONS AND QUALIFICATIONS AS MAY BE NECESSARY TO
MAINTAIN THE EFFECTIVENESS THEREOF DURING THE REGISTRATION PERIOD, (III) TAKE
SUCH OTHER ACTIONS AS MAY BE NECESSARY TO MAINTAIN SUCH REGISTRATIONS AND
QUALIFICATIONS IN EFFECT AT ALL TIMES DURING THE REGISTRATION PERIOD, AND (IV)
TAKE ALL OTHER ACTIONS REASONABLY NECESSARY OR ADVISABLE TO QUALIFY THE
REGISTRABLE SECURITIES FOR SALE IN SUCH JURISDICTIONS; PROVIDED, HOWEVER, THAT
THE COMPANY SHALL NOT BE REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION
THERETO TO (X) QUALIFY TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT
OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS SECTION 3(E), (Y) SUBJECT ITSELF
TO GENERAL TAXATION IN ANY SUCH JURISDICTION, OR (Z) FILE A GENERAL CONSENT TO
SERVICE OF PROCESS IN ANY SUCH JURISDICTION.  THE COMPANY SHALL PROMPTLY NOTIFY
LEGAL COUNSEL AND EACH INVESTOR WHO HOLDS REGISTRABLE SECURITIES OF THE RECEIPT
BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE
REGISTRATION OR QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE
UNDER THE SECURITIES OR “BLUE SKY” LAWS OF ANY JURISDICTION IN THE UNITED STATES
OR ITS RECEIPT OF NOTICE OF THE INITIATION OR THREATENING OF ANY PROCEEDING FOR
SUCH PURPOSE.


F.              THE COMPANY SHALL NOTIFY LEGAL COUNSEL AND EACH INVESTOR IN
WRITING OF THE HAPPENING OF ANY EVENT, AS PROMPTLY AS PRACTICABLE AFTER BECOMING
AWARE OF SUCH EVENT, AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN A
REGISTRATION STATEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING (PROVIDED THAT IN NO EVENT SHALL SUCH
NOTICE CONTAIN ANY MATERIAL, NONPUBLIC INFORMATION), AND, SUBJECT TO SECTION
3(R), PROMPTLY PREPARE A SUPPLEMENT OR AMENDMENT TO SUCH REGISTRATION STATEMENT
TO CORRECT SUCH UNTRUE STATEMENT OR OMISSION, AND DELIVER TEN (10) COPIES OF
SUCH SUPPLEMENT OR AMENDMENT TO LEGAL COUNSEL AND EACH INVESTOR (OR SUCH OTHER
NUMBER OF COPIES AS LEGAL COUNSEL OR SUCH INVESTOR MAY REASONABLY REQUEST).  THE
COMPANY SHALL ALSO PROMPTLY NOTIFY LEGAL COUNSEL AND EACH INVESTOR IN WRITING
(I) WHEN A PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT
HAS BEEN FILED, AND WHEN A REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT HAS BECOME EFFECTIVE (NOTIFICATION OF SUCH EFFECTIVENESS SHALL BE
DELIVERED TO LEGAL COUNSEL AND EACH INVESTOR BY FACSIMILE OR E-MAIL ON THE SAME
DAY OF SUCH EFFECTIVENESS), (II) OF ANY REQUEST BY THE SEC FOR AMENDMENTS OR
SUPPLEMENTS TO A REGISTRATION STATEMENT OR RELATED PROSPECTUS OR RELATED
INFORMATION, AND (III) OF THE COMPANY’S DETERMINATION THAT A POST-EFFECTIVE
AMENDMENT TO A REGISTRATION STATEMENT WOULD BE APPROPRIATE.


G.             THE COMPANY SHALL USE ITS BEST EFFORTS TO PREVENT THE ISSUANCE OF
ANY STOP ORDER OR OTHER SUSPENSION OF EFFECTIVENESS OF A REGISTRATION STATEMENT,
OR THE SUSPENSION OF THE QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR
SALE IN ANY JURISDICTION AND, IF SUCH AN ORDER OR SUSPENSION IS ISSUED, TO
OBTAIN THE WITHDRAWAL OF SUCH ORDER OR SUSPENSION AT THE EARLIEST

7


--------------------------------------------------------------------------------





POSSIBLE MOMENT AND TO NOTIFY LEGAL COUNSEL AND EACH INVESTOR WHO HOLDS
REGISTRABLE SECURITIES BEING SOLD OF THE ISSUANCE OF SUCH ORDER AND THE
RESOLUTION THEREOF OR ITS RECEIPT OF NOTICE OF THE INITIATION OR THREAT OF ANY
PROCEEDING FOR SUCH PURPOSE.


H.             IF, AFTER THE EXECUTION OF THIS AGREEMENT, AN INVESTOR BELIEVES,
AFTER CONSULTATION WITH ITS LEGAL COUNSEL, THAT IT COULD REASONABLY BE DEEMED TO
BE AN UNDERWRITER OF REGISTRABLE SECURITIES, AT THE REQUEST OF SUCH INVESTOR,
THE COMPANY SHALL FURNISH TO SUCH INVESTOR, ON THE DATE OF THE EFFECTIVENESS OF
THE REGISTRATION STATEMENT AND THEREAFTER FROM TIME TO TIME ON SUCH DATES AS AN
INVESTOR MAY REASONABLY REQUEST (I) A LETTER, DATED SUCH DATE, FROM THE
COMPANY’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS IN FORM AND SUBSTANCE AS IS
CUSTOMARILY GIVEN BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO UNDERWRITERS IN
AN UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE INVESTORS, AND (II) AN
OPINION, DATED AS OF SUCH DATE, OF COUNSEL REPRESENTING THE COMPANY FOR PURPOSES
OF SUCH REGISTRATION STATEMENT, IN FORM, SCOPE AND SUBSTANCE AS IS CUSTOMARILY
GIVEN IN AN UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE INVESTORS.


I.              IF AFTER THE EXECUTION OF THIS AGREEMENT AN INVESTOR BELIEVES,
AFTER CONSULTATION WITH ITS LEGAL COUNSEL, THAT IT COULD REASONABLY BE DEEMED TO
BE AN UNDERWRITER OF REGISTRABLE SECURITIES, AT THE REQUEST OF SUCH INVESTOR,
THE COMPANY SHALL MAKE AVAILABLE FOR INSPECTION BY (I) ANY INVESTOR, (II) LEGAL
COUNSEL AND (III) ONE FIRM OF ACCOUNTANTS OR OTHER AGENTS RETAINED BY THE
INVESTORS (COLLECTIVELY, THE “INSPECTORS”), ALL PERTINENT FINANCIAL AND OTHER
RECORDS, AND PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY
(COLLECTIVELY, THE “RECORDS”), AS SHALL BE REASONABLY DEEMED NECESSARY BY EACH
INSPECTOR, AND CAUSE THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY
ALL INFORMATION WHICH ANY INSPECTOR MAY REASONABLY REQUEST; PROVIDED, HOWEVER,
THAT EACH INSPECTOR SHALL AGREE TO HOLD IN STRICT CONFIDENCE AND SHALL NOT MAKE
ANY DISCLOSURE (EXCEPT TO AN INVESTOR) OR USE OF ANY RECORD OR OTHER INFORMATION
WHICH THE COMPANY DETERMINES IN GOOD FAITH TO BE CONFIDENTIAL, AND OF WHICH
DETERMINATION THE INSPECTORS ARE SO NOTIFIED, UNLESS (A) THE DISCLOSURE OF SUCH
RECORDS IS NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN ANY
REGISTRATION STATEMENT OR IS OTHERWISE REQUIRED UNDER THE 1933 ACT, (B) THE
RELEASE OF SUCH RECORDS IS ORDERED PURSUANT TO A FINAL, NON-APPEALABLE SUBPOENA
OR ORDER FROM A COURT OR GOVERNMENT BODY OF COMPETENT JURISDICTION, OR (C) THE
INFORMATION IN SUCH RECORDS HAS BEEN MADE GENERALLY AVAILABLE TO THE PUBLIC
OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT.  EACH INVESTOR AGREES
THAT IT SHALL, UPON LEARNING THAT DISCLOSURE OF SUCH RECORDS IS SOUGHT IN OR BY
A COURT OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS,
GIVE PROMPT NOTICE TO THE COMPANY AND ALLOW THE COMPANY, AT ITS EXPENSE, TO
UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR TO OBTAIN A PROTECTIVE
ORDER FOR, THE RECORDS DEEMED CONFIDENTIAL.  NOTHING HEREIN (OR IN ANY OTHER
CONFIDENTIALITY AGREEMENT BETWEEN THE COMPANY AND ANY INVESTOR) SHALL BE DEEMED
TO LIMIT THE INVESTORS’ ABILITY TO SELL REGISTRABLE SECURITIES IN A MANNER WHICH
IS OTHERWISE CONSISTENT WITH APPLICABLE LAWS AND REGULATIONS.


J.              THE COMPANY SHALL HOLD IN CONFIDENCE AND NOT MAKE ANY DISCLOSURE
OF INFORMATION CONCERNING AN INVESTOR PROVIDED TO THE COMPANY UNLESS (I)
DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO COMPLY WITH FEDERAL OR STATE
SECURITIES LAWS OR THE RULES AND REGULATIONS OF ANY APPLICABLE TRADING MARKET,
(II) THE DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO AVOID OR CORRECT A
MISSTATEMENT OR OMISSION IN ANY REGISTRATION STATEMENT, (III) THE RELEASE OF
SUCH INFORMATION IS ORDERED PURSUANT TO A SUBPOENA OR OTHER FINAL ORDER FROM A
COURT OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION, OR (IV) SUCH INFORMATION
HAS BEEN MADE GENERALLY

8


--------------------------------------------------------------------------------





AVAILABLE TO THE PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT
OR ANY OTHER AGREEMENT.  THE COMPANY AGREES THAT IT SHALL, UPON LEARNING THAT
DISCLOSURE OF SUCH INFORMATION CONCERNING AN INVESTOR IS SOUGHT IN OR BY A COURT
OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS, GIVE
PROMPT WRITTEN NOTICE TO SUCH INVESTOR AND ALLOW SUCH INVESTOR, AT THE
INVESTOR’S EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR
TO OBTAIN A PROTECTIVE ORDER FOR, SUCH INFORMATION.


K.             THE COMPANY SHALL USE ITS BEST EFFORTS EITHER TO (I) CAUSE ALL OF
THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT TO BE LISTED ON
EACH SECURITIES EXCHANGE ON WHICH SECURITIES OF THE SAME CLASS OR SERIES ISSUED
BY THE COMPANY ARE THEN LISTED, IF ANY, IF THE LISTING OF SUCH REGISTRABLE
SECURITIES IS THEN PERMITTED UNDER THE RULES OF SUCH EXCHANGE OR (II) SECURE THE
INCLUSION FOR QUOTATION OF ALL OF THE REGISTRABLE SECURITIES ON THE NASDAQ
NATIONAL MARKET OR (III) IF, DESPITE THE COMPANY’S BEST EFFORTS, THE COMPANY IS
UNSUCCESSFUL IN SATISFYING THE PRECEDING CLAUSES (I) AND (II), TO SECURE THE
INCLUSION FOR QUOTATION OF ALL OF THE REGISTRABLE SECURITIES ON THE AMERICAN
STOCK EXCHANGE FOR SUCH REGISTRABLE SECURITIES AND, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, TO USE ITS BEST EFFORTS TO ARRANGE FOR AT LEAST TWO
MARKET MAKERS TO REGISTER WITH THE NATIONAL ASSOCIATION OF SECURITIES DEALERS,
INC. (“NASD”) AS SUCH WITH RESPECT TO SUCH REGISTRABLE SECURITIES OR (IV) IF,
DESPITE THE COMPANY’S BEST EFFORTS, THE COMPANY IS UNSUCCESSFUL IN SATISFYING
THE PRECEDING CLAUSES (I)-(III), TO SECURE THE INCLUSION FOR QUOTATION OF ALL OF
THE REGISTRABLE SECURITIES ON THE NASD’S OTC BULLETIN BOARD.  THE COMPANY SHALL
PAY ALL FEES AND EXPENSES IN CONNECTION WITH SATISFYING ITS OBLIGATION UNDER
THIS SECTION 3(K).


L.              THE COMPANY SHALL COOPERATE WITH THE INVESTORS WHO HOLD
REGISTRABLE SECURITIES BEING OFFERED AND, TO THE EXTENT APPLICABLE, FACILITATE
THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES (NOT BEARING ANY RESTRICTIVE
LEGEND) REPRESENTING THE REGISTRABLE SECURITIES TO BE OFFERED PURSUANT TO A
REGISTRATION STATEMENT AND ENABLE SUCH CERTIFICATES TO BE IN SUCH DENOMINATIONS
OR AMOUNTS, AS THE CASE MAY BE, AS THE INVESTORS MAY REASONABLY REQUEST AND
REGISTERED IN SUCH NAMES AS THE INVESTORS MAY REQUEST.


M.            IF REQUESTED BY AN INVESTOR, THE COMPANY SHALL (I) AS SOON AS
PRACTICABLE INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT
SUCH INFORMATION AS AN INVESTOR REASONABLY REQUESTS TO BE INCLUDED THEREIN
RELATING TO THE SALE AND DISTRIBUTION OF REGISTRABLE SECURITIES, INCLUDING,
WITHOUT LIMITATION, INFORMATION WITH RESPECT TO THE NUMBER OF REGISTRABLE
SECURITIES BEING OFFERED OR SOLD, THE PURCHASE PRICE BEING PAID THEREFOR AND ANY
OTHER TERMS OF THE OFFERING OF THE REGISTRABLE SECURITIES TO BE SOLD IN SUCH
OFFERING; (II) AS SOON AS PRACTICABLE MAKE ALL REQUIRED FILINGS OF SUCH
PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT AFTER BEING NOTIFIED OF THE
MATTERS TO BE INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT; AND (III) AS SOON AS PRACTICABLE, SUPPLEMENT OR MAKE AMENDMENTS TO
ANY REGISTRATION STATEMENT IF REASONABLY REQUESTED BY AN INVESTOR HOLDING ANY
REGISTRABLE SECURITIES.


N.             THE COMPANY SHALL USE ITS BEST EFFORTS TO CAUSE THE REGISTRABLE
SECURITIES COVERED BY A REGISTRATION STATEMENT TO BE REGISTERED WITH OR APPROVED
BY SUCH OTHER GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE NECESSARY TO
CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES.

9


--------------------------------------------------------------------------------





O.             THE COMPANY SHALL MAKE GENERALLY AVAILABLE TO ITS SECURITY
HOLDERS AS SOON AS PRACTICAL, BUT NOT LATER THAN NINETY (90) DAYS AFTER THE
CLOSE OF THE PERIOD COVERED THEREBY, AN EARNINGS STATEMENT (IN FORM COMPLYING
WITH, AND IN THE MANNER PROVIDED BY, THE PROVISIONS OF RULE 158 UNDER THE 1933
ACT) COVERING A TWELVE-MONTH PERIOD BEGINNING NOT LATER THAN THE FIRST DAY OF
THE COMPANY’S FISCAL QUARTER NEXT FOLLOWING THE EFFECTIVE DATE OF A REGISTRATION
STATEMENT.


P.             THE COMPANY SHALL OTHERWISE USE ITS BEST EFFORTS TO COMPLY WITH
ALL APPLICABLE RULES AND REGULATIONS OF THE SEC IN CONNECTION WITH ANY
REGISTRATION HEREUNDER.


Q.             WITHIN TWO (2) BUSINESS DAYS AFTER A REGISTRATION STATEMENT WHICH
COVERS REGISTRABLE SECURITIES IS DECLARED EFFECTIVE BY THE SEC, THE COMPANY
SHALL DELIVER, AND SHALL CAUSE LEGAL COUNSEL FOR THE COMPANY TO DELIVER, TO THE
TRANSFER AGENT FOR SUCH REGISTRABLE SECURITIES (WITH COPIES TO THE INVESTORS
WHOSE REGISTRABLE SECURITIES ARE INCLUDED IN SUCH REGISTRATION STATEMENT)
CONFIRMATION THAT SUCH REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE
SEC IN THE FORM ATTACHED HERETO AS EXHIBIT A.


R.              NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, AT ANY TIME
AFTER THE EFFECTIVE DATE, THE COMPANY MAY DELAY THE DISCLOSURE OF MATERIAL,
NON-PUBLIC INFORMATION CONCERNING THE COMPANY THE DISCLOSURE OF WHICH AT THE
TIME IS NOT, IN THE GOOD FAITH OPINION OF THE BOARD OF DIRECTORS OF THE COMPANY
(FOLLOWING CONSULTATION WITH ITS COUNSEL), IN THE BEST INTEREST OF THE COMPANY
(A “GRACE PERIOD”); PROVIDED, THAT THE COMPANY SHALL PROMPTLY (I) NOTIFY THE
INVESTORS IN WRITING THAT SUCH DETERMINATION HAS BEEN MADE (PROVIDED THAT IN
EACH NOTICE THE COMPANY WILL NOT DISCLOSE THE CONTENT OF SUCH MATERIAL,
NON-PUBLIC INFORMATION TO THE INVESTORS) AND THE DATE ON WHICH THE GRACE PERIOD
WILL BEGIN, AND (II) NOTIFY THE INVESTORS IN WRITING OF THE DATE ON WHICH THE
GRACE PERIOD ENDS; AND, PROVIDED FURTHER, THAT DURING ANY THREE HUNDRED SIXTY
FIVE (365) DAY PERIOD SUCH GRACE PERIODS SHALL NOT EXCEED AN AGGREGATE OF THIRTY
(30) DAYS AND THE FIRST DAY OF ANY GRACE PERIOD MUST BE AT LEAST TWO (2) TRADING
DAYS AFTER THE LAST DAY OF ANY PRIOR GRACE PERIOD (EACH, AN “ALLOWABLE GRACE
PERIOD”).  FOR PURPOSES OF DETERMINING THE LENGTH OF A GRACE PERIOD ABOVE, THE
GRACE PERIOD SHALL BEGIN ON AND INCLUDE THE DATE THE INVESTORS RECEIVE THE
NOTICE REFERRED TO IN CLAUSE (I) AND SHALL END ON AND INCLUDE THE LATER OF THE
DATE THE INVESTORS RECEIVE THE NOTICE REFERRED TO IN CLAUSE (II) AND THE DATE
REFERRED TO IN SUCH NOTICE.  THE PROVISIONS OF SECTION 3(G) HEREOF SHALL NOT BE
APPLICABLE DURING THE PERIOD OF ANY ALLOWABLE GRACE PERIOD.  UPON EXPIRATION OF
THE GRACE PERIOD, THE COMPANY SHALL AGAIN BE BOUND BY THE FIRST SENTENCE OF
SECTION 3(F) WITH RESPECT TO THE INFORMATION GIVING RISE THERETO UNLESS SUCH
MATERIAL, NON-PUBLIC INFORMATION IS NO LONGER APPLICABLE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY, THE COMPANY SHALL CAUSE ITS TRANSFER AGENT TO DELIVER
UNLEGENDED SHARES OF COMMON STOCK TO A TRANSFEREE OF AN INVESTOR IN ACCORDANCE
WITH THE TERMS OF THE SECURITIES PURCHASE AGREEMENT IN CONNECTION WITH ANY SALE
OF REGISTRABLE SECURITIES WITH RESPECT TO WHICH AN INVESTOR HAS ENTERED INTO A
CONTRACT FOR SALE AND DELIVERED A COPY OF THE PROSPECTUS INCLUDED AS PART OF THE
APPLICABLE REGISTRATION STATEMENT (UNLESS AN EXEMPTION FROM SUCH PROSPECTUS
DELIVERY REQUIREMENT EXISTS) PRIOR TO THE INVESTOR’S RECEIPT OF THE NOTICE OF A
GRACE PERIOD AND FOR WHICH THE INVESTOR HAS NOT YET SETTLED.

 

10


--------------------------------------------------------------------------------



 


4.             OBLIGATIONS OF THE INVESTORS.


A.             AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE FIRST ANTICIPATED
FILING DATE OF A REGISTRATION STATEMENT, THE COMPANY SHALL NOTIFY EACH INVESTOR
IN WRITING OF THE INFORMATION THE COMPANY REQUIRES FROM EACH SUCH INVESTOR IF
SUCH INVESTOR ELECTS TO HAVE ANY OF SUCH INVESTOR’S REGISTRABLE SECURITIES
INCLUDED IN SUCH REGISTRATION STATEMENT.  IT SHALL BE A CONDITION PRECEDENT TO
THE OBLIGATIONS OF THE COMPANY TO COMPLETE THE REGISTRATION PURSUANT TO THIS
AGREEMENT WITH RESPECT TO THE REGISTRABLE SECURITIES OF A PARTICULAR INVESTOR
(AND TO THE COMPANY’S LIABILITY FOR DAMAGES UNDER SECTION 2(F) TO SUCH INVESTOR)
THAT SUCH INVESTOR SHALL FURNISH TO THE COMPANY A COMPLETED AND UPDATED “SELLING
STOCKHOLDER QUESTIONNAIRE,” IN THE FORM ATTACHED HERETO AS EXHIBIT C, AND SUCH
OTHER INFORMATION REGARDING ITSELF, THE REGISTRABLE SECURITIES HELD BY IT AND
THE INTENDED METHOD OF DISPOSITION OF THE REGISTRABLE SECURITIES HELD BY IT AS
SHALL BE REASONABLY REQUIRED TO EFFECT THE EFFECTIVENESS OF THE REGISTRATION OF
SUCH REGISTRABLE SECURITIES AND SHALL EXECUTE SUCH DOCUMENTS IN CONNECTION WITH
SUCH REGISTRATION AS THE COMPANY MAY REASONABLY REQUEST.


B.             EACH INVESTOR, BY SUCH INVESTOR’S ACCEPTANCE OF THE REGISTRABLE
SECURITIES, AGREES TO COOPERATE WITH THE COMPANY AS REASONABLY REQUESTED BY THE
COMPANY IN CONNECTION WITH THE PREPARATION AND FILING OF ANY REGISTRATION
STATEMENT HEREUNDER, UNLESS SUCH INVESTOR HAS NOTIFIED THE COMPANY IN WRITING OF
SUCH INVESTOR’S ELECTION TO EXCLUDE ALL OF SUCH INVESTOR’S REGISTRABLE
SECURITIES FROM SUCH REGISTRATION STATEMENT.


C.             EACH INVESTOR AGREES THAT, UPON RECEIPT OF ANY NOTICE FROM THE
COMPANY OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(G) OR
THE FIRST SENTENCE OF 3(F), SUCH INVESTOR WILL IMMEDIATELY DISCONTINUE
DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO ANY REGISTRATION STATEMENT(S)
COVERING SUCH REGISTRABLE SECURITIES UNTIL SUCH INVESTOR’S RECEIPT OF THE COPIES
OF THE SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY SECTION 3(G) OR THE
FIRST SENTENCE OF 3(F) OR RECEIPT OF NOTICE THAT NO SUPPLEMENT OR AMENDMENT IS
REQUIRED.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE COMPANY SHALL CAUSE ITS
TRANSFER AGENT TO DELIVER UNLEGENDED SHARES OF COMMON STOCK TO A TRANSFEREE OF
AN INVESTOR IN ACCORDANCE WITH THE TERMS OF THE SECURITIES PURCHASE AGREEMENT IN
CONNECTION WITH ANY SALE OF REGISTRABLE SECURITIES WITH RESPECT TO WHICH AN
INVESTOR HAS ENTERED INTO A CONTRACT FOR SALE PRIOR TO THE INVESTOR’S RECEIPT OF
A NOTICE FROM THE COMPANY OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN
SECTION 3(G) OR THE FIRST SENTENCE OF 3(F) AND FOR WHICH THE INVESTOR HAS NOT
YET SETTLED.


D.             EACH INVESTOR COVENANTS AND AGREES THAT IT WILL COMPLY WITH THE
PROSPECTUS DELIVERY REQUIREMENTS OF THE 1933 ACT AS APPLICABLE TO IT OR AN
EXEMPTION THEREFROM IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT
TO THE REGISTRATION STATEMENT.


5.             EXPENSES OF REGISTRATION.

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company.  The Company shall also
reimburse the Investors for the fees and disbursements of

11


--------------------------------------------------------------------------------




Legal Counsel in connection with registration, filing or qualification pursuant
to Sections 2 and 3 of this Agreement which amount shall be limited to $10,000.


6.             INDEMNIFICATION.

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:


A.             TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY WILL, AND
HEREBY DOES, INDEMNIFY, HOLD HARMLESS AND DEFEND EACH INVESTOR, THE DIRECTORS,
OFFICERS, MEMBERS, PARTNERS, EMPLOYEES, AGENTS, REPRESENTATIVES OF, AND EACH
PERSON, IF ANY, WHO CONTROLS ANY INVESTOR WITHIN THE MEANING OF THE 1933 ACT OR
THE 1934 ACT (EACH, AN “INDEMNIFIED PERSON”), AGAINST ANY LOSSES, CLAIMS,
DAMAGES, LIABILITIES, JUDGMENTS, FINES, PENALTIES, CHARGES, COSTS, REASONABLE
ATTORNEYS’ FEES, AMOUNTS PAID IN SETTLEMENT OR EXPENSES, JOINT OR SEVERAL,
(COLLECTIVELY, “CLAIMS”) INCURRED IN INVESTIGATING, PREPARING OR DEFENDING ANY
ACTION, CLAIM, SUIT, INQUIRY, PROCEEDING, INVESTIGATION OR APPEAL TAKEN FROM THE
FOREGOING BY OR BEFORE ANY COURT OR GOVERNMENTAL, ADMINISTRATIVE OR OTHER
REGULATORY AGENCY, BODY OR THE SEC, WHETHER PENDING OR THREATENED, WHETHER OR
NOT AN INDEMNIFIED PARTY IS OR MAY BE A PARTY THERETO (“INDEMNIFIED DAMAGES”),
TO WHICH ANY OF THEM MAY BECOME SUBJECT INSOFAR AS SUCH CLAIMS (OR ACTIONS OR
PROCEEDINGS, WHETHER COMMENCED OR THREATENED, IN RESPECT THEREOF) ARISE OUT OF
OR ARE BASED UPON:  (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT IN A REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT
THERETO OR IN ANY FILING MADE IN CONNECTION WITH THE QUALIFICATION OF THE
OFFERING UNDER THE SECURITIES OR OTHER “BLUE SKY” LAWS OF ANY JURISDICTION IN
WHICH REGISTRABLE SECURITIES ARE OFFERED (“BLUE SKY FILING”), OR THE OMISSION OR
ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, (II) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
PRELIMINARY PROSPECTUS IF USED PRIOR TO THE EFFECTIVE DATE OF SUCH REGISTRATION
STATEMENT, OR CONTAINED IN THE FINAL PROSPECTUS (AS AMENDED OR SUPPLEMENTED, IF
THE COMPANY FILES ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO WITH THE SEC) OR
THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN ANY MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS MADE THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THE STATEMENTS THEREIN WERE MADE, NOT MISLEADING, (III) ANY VIOLATION OR ALLEGED
VIOLATION BY THE COMPANY OF THE 1933 ACT, THE 1934 ACT, ANY OTHER LAW,
INCLUDING, WITHOUT LIMITATION, ANY STATE SECURITIES LAW, OR ANY RULE OR
REGULATION THEREUNDER RELATING TO THE OFFER OR SALE OF THE REGISTRABLE
SECURITIES PURSUANT TO A REGISTRATION STATEMENT OR (IV) ANY VIOLATION OF THIS
AGREEMENT (THE MATTERS IN THE FOREGOING CLAUSES (I) THROUGH (IV) BEING,
COLLECTIVELY, “VIOLATIONS”).  SUBJECT TO SECTION 6(C), THE COMPANY SHALL
REIMBURSE THE INDEMNIFIED PERSONS, PROMPTLY AS SUCH EXPENSES ARE INCURRED AND
ARE DUE AND PAYABLE, FOR ANY LEGAL FEES OR OTHER REASONABLE EXPENSES INCURRED BY
THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE INDEMNIFICATION
AGREEMENT CONTAINED IN THIS SECTION 6(A):  (I) SHALL NOT APPLY TO A CLAIM BY AN
INDEMNIFIED PERSON ARISING OUT OF OR BASED UPON A VIOLATION WHICH OCCURS IN
RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED IN WRITING TO THE
COMPANY BY SUCH INDEMNIFIED PERSON FOR SUCH INDEMNIFIED PERSON EXPRESSLY FOR USE
IN CONNECTION WITH THE PREPARATION OF THE REGISTRATION STATEMENT OR ANY SUCH
AMENDMENT THEREOF OR SUPPLEMENT THERETO, IF SUCH PROSPECTUS WAS TIMELY MADE
AVAILABLE BY THE COMPANY PURSUANT TO SECTION 3(D) AND (II) SHALL NOT APPLY TO
AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT
THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  SUCH

12


--------------------------------------------------------------------------------





INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF THE INDEMNIFIED PERSON AND SHALL SURVIVE THE TRANSFER OF
THE REGISTRABLE SECURITIES BY THE INVESTORS PURSUANT TO SECTION 9.


B.             IN CONNECTION WITH ANY REGISTRATION STATEMENT IN WHICH AN
INVESTOR IS PARTICIPATING, EACH SUCH INVESTOR AGREES TO SEVERALLY AND NOT
JOINTLY INDEMNIFY, HOLD HARMLESS AND DEFEND, TO THE SAME EXTENT AND IN THE SAME
MANNER AS IS SET FORTH IN SECTION 6(A), THE COMPANY, EACH OF ITS DIRECTORS, EACH
OF ITS OFFICERS WHO SIGNS THE REGISTRATION STATEMENT AND EACH PERSON, IF ANY,
WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE 1933 ACT OR THE 1934 ACT
(EACH, AN “INDEMNIFIED PARTY”), AGAINST ANY CLAIM OR INDEMNIFIED DAMAGES TO
WHICH ANY OF THEM MAY BECOME SUBJECT, UNDER THE 1933 ACT, THE 1934 ACT OR
OTHERWISE, INSOFAR AS SUCH CLAIM OR INDEMNIFIED DAMAGES ARISE OUT OF OR ARE
BASED UPON ANY VIOLATION, IN EACH CASE TO THE EXTENT, AND ONLY TO THE EXTENT,
THAT SUCH VIOLATION OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY SUCH INVESTOR EXPRESSLY FOR USE IN
CONNECTION WITH SUCH REGISTRATION STATEMENT; AND, SUBJECT TO SECTION 6(C), SUCH
INVESTOR WILL REIMBURSE ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY AN
INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM;
PROVIDED, HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS SECTION 6(B)
AND THE AGREEMENT WITH RESPECT TO CONTRIBUTION CONTAINED IN SECTION 7 SHALL NOT
APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED
WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH INVESTOR, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED; PROVIDED, FURTHER, HOWEVER, THAT THE INVESTOR
SHALL BE LIABLE UNDER THIS SECTION 6(B) FOR ONLY THAT AMOUNT OF A CLAIM OR
INDEMNIFIED DAMAGES AS DOES NOT EXCEED THE NET PROCEEDS TO SUCH INVESTOR AS A
RESULT OF THE SALE OF REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION
STATEMENT.  SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF
ANY INVESTIGATION MADE BY OR ON BEHALF OF SUCH INDEMNIFIED PARTY AND SHALL
SURVIVE THE TRANSFER OF THE REGISTRABLE SECURITIES BY THE INVESTORS PURSUANT TO
SECTION 9.


C.             PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PERSON OR INDEMNIFIED
PARTY UNDER THIS SECTION 6 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION OR
PROCEEDING (INCLUDING ANY GOVERNMENTAL ACTION OR PROCEEDING) INVOLVING A CLAIM,
SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT
THEREOF IS TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS SECTION 6,
DELIVER TO THE INDEMNIFYING PARTY A WRITTEN NOTICE OF THE COMMENCEMENT THEREOF,
AND THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE
EXTENT THE INDEMNIFYING PARTY SO DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING
PARTY SIMILARLY NOTICED, TO ASSUME CONTROL OF THE DEFENSE THEREOF WITH COUNSEL
MUTUALLY SATISFACTORY TO THE INDEMNIFYING PARTY AND THE INDEMNIFIED PERSON OR
THE INDEMNIFIED PARTY, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT AN
INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO RETAIN ITS OWN
COUNSEL WITH THE FEES AND EXPENSES OF NOT MORE THAN ONE COUNSEL FOR SUCH
INDEMNIFIED PERSON OR INDEMNIFIED PARTY TO BE PAID BY THE INDEMNIFYING PARTY,
IF, IN THE REASONABLE OPINION OF COUNSEL RETAINED BY THE INDEMNIFYING PARTY, THE
REPRESENTATION BY SUCH COUNSEL OF THE INDEMNIFIED PERSON OR INDEMNIFIED PARTY
AND THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL
DIFFERING INTERESTS BETWEEN SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY AND ANY
OTHER PARTY REPRESENTED BY SUCH COUNSEL IN SUCH PROCEEDING.  IN THE CASE OF AN
INDEMNIFIED PERSON, LEGAL COUNSEL REFERRED TO IN THE IMMEDIATELY PRECEDING
SENTENCE SHALL BE SELECTED BY THE INVESTORS HOLDING AT LEAST A MAJORITY IN
INTEREST OF THE REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION STATEMENT TO
WHICH THE CLAIM RELATES.  THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON SHALL
COOPERATE FULLY WITH THE INDEMNIFYING PARTY IN CONNECTION WITH ANY

13


--------------------------------------------------------------------------------





NEGOTIATION OR DEFENSE OF ANY SUCH ACTION OR CLAIM BY THE INDEMNIFYING PARTY AND
SHALL FURNISH TO THE INDEMNIFYING PARTY ALL INFORMATION REASONABLY AVAILABLE TO
THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON WHICH RELATES TO SUCH ACTION OR
CLAIM.  THE INDEMNIFYING PARTY SHALL KEEP THE INDEMNIFIED PARTY OR INDEMNIFIED
PERSON REASONABLY APPRISED AT ALL TIMES AS TO THE STATUS OF THE DEFENSE OR ANY
SETTLEMENT NEGOTIATIONS WITH RESPECT THERETO.  NO INDEMNIFYING PARTY SHALL BE
LIABLE FOR ANY SETTLEMENT OF ANY ACTION, CLAIM OR PROCEEDING EFFECTED WITHOUT
ITS PRIOR WRITTEN CONSENT, PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL
NOT UNREASONABLY WITHHOLD, DELAY OR CONDITION ITS CONSENT.  NO INDEMNIFYING
PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY OR
INDEMNIFIED PERSON, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY
SETTLEMENT OR OTHER COMPROMISE WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM
THEREOF THE GIVING BY THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY OR
INDEMNIFIED PERSON OF A RELEASE FROM ALL LIABILITY IN RESPECT TO SUCH CLAIM OR
LITIGATION, AND SUCH SETTLEMENT SHALL NOT INCLUDE ANY ADMISSION AS TO FAULT ON
THE PART OF THE INDEMNIFIED PARTY.  FOLLOWING INDEMNIFICATION AS PROVIDED FOR
HEREUNDER, THE INDEMNIFYING PARTY SHALL BE SUBROGATED TO ALL RIGHTS OF THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON WITH RESPECT TO ALL THIRD PARTIES, FIRMS
OR CORPORATIONS RELATING TO THE MATTER FOR WHICH INDEMNIFICATION HAS BEEN MADE. 
THE FAILURE TO DELIVER WRITTEN NOTICE TO THE INDEMNIFYING PARTY WITHIN A
REASONABLE TIME OF THE COMMENCEMENT OF ANY SUCH ACTION SHALL NOT RELIEVE SUCH
INDEMNIFYING PARTY OF ANY LIABILITY TO THE INDEMNIFIED PERSON OR INDEMNIFIED
PARTY UNDER THIS SECTION 6, EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS
PREJUDICED IN ITS ABILITY TO DEFEND SUCH ACTION.


D.             THE INDEMNIFICATION REQUIRED BY THIS SECTION 6 SHALL BE MADE BY
PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF THE INVESTIGATION
OR DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR INDEMNIFIED DAMAGES ARE INCURRED.


E.             THE INDEMNITY AGREEMENTS CONTAINED HEREIN SHALL BE IN ADDITION
TO  (I) ANY CAUSE OF ACTION OR SIMILAR RIGHT OF THE INDEMNIFIED PARTY OR
INDEMNIFIED PERSON AGAINST THE INDEMNIFYING PARTY OR OTHERS, AND (II) ANY
LIABILITIES THE INDEMNIFYING PARTY MAY BE SUBJECT TO PURSUANT TO THE LAW.


7.             CONTRIBUTION.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that:  (i) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section 6
of this Agreement, (ii) no Person involved in the sale of Registrable
Securities, which Person is guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) in connection with such sale, shall be
entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation; and (iii)
contribution by any seller of Registrable Securities shall be limited in amount
to the net amount of proceeds received by such seller from the sale of such
Registrable Securities pursuant to such Registration Statement.

14


--------------------------------------------------------------------------------





8.             REPORTS UNDER THE 1934 ACT.

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:


A.             MAKE AND KEEP PUBLIC INFORMATION AVAILABLE, AS THOSE TERMS ARE
UNDERSTOOD AND DEFINED IN RULE 144;


B.             FILE WITH THE SEC IN A TIMELY MANNER ALL REPORTS AND OTHER
DOCUMENTS REQUIRED OF THE COMPANY UNDER THE 1933 ACT AND THE 1934 ACT SO LONG AS
THE COMPANY REMAINS SUBJECT TO SUCH REQUIREMENTS AND THE FILING OF SUCH REPORTS
AND OTHER DOCUMENTS IS REQUIRED FOR THE APPLICABLE PROVISIONS OF RULE 144; AND


C.             FURNISH TO EACH INVESTOR SO LONG AS SUCH INVESTOR OWNS
REGISTRABLE SECURITIES, PROMPTLY UPON REQUEST, (I) A WRITTEN STATEMENT BY THE
COMPANY, IF TRUE, THAT IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF RULE
144, THE 1933 ACT AND THE 1934 ACT, (II) A COPY OF THE MOST RECENT ANNUAL REPORT
OF THE COMPANY AND SUCH OTHER REPORTS AND DOCUMENTS SO FILED BY THE COMPANY (BUT
ONLY IF SUCH REPORTS ARE NOT PUBLICLY AVAILABLE ON THE EDGAR SYSTEM), AND (III)
SUCH OTHER INFORMATION AS MAY BE REASONABLY REQUESTED TO PERMIT THE INVESTORS TO
SELL SUCH SECURITIES PURSUANT TO RULE 144 WITHOUT REGISTRATION.


9.             ASSIGNMENT OF REGISTRATION RIGHTS.

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if:  (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.


10.           AMENDMENT OF REGISTRATION RIGHTS.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the holders of
at least two-thirds of the Registrable Securities.  Any amendment or waiver
effected in accordance with this Section 10 shall be binding upon each Investor
and the Company.  No such amendment shall be effective to the extent that it
applies to less than all of the holders of the Registrable Securities.  No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any

15


--------------------------------------------------------------------------------




provision of any of this Agreement unless the same consideration also is offered
to all of the parties to this Agreement.


11.           MISCELLANEOUS.


A.             A PERSON IS DEEMED TO BE A HOLDER OF REGISTRABLE SECURITIES
WHENEVER SUCH PERSON OWNS OR IS DEEMED TO OWN OF RECORD SUCH REGISTRABLE
SECURITIES.  IF THE COMPANY RECEIVES CONFLICTING INSTRUCTIONS, NOTICES OR
ELECTIONS FROM TWO OR MORE PERSONS WITH RESPECT TO THE SAME REGISTRABLE
SECURITIES, THE COMPANY SHALL ACT UPON THE BASIS OF INSTRUCTIONS, NOTICE OR
ELECTION RECEIVED FROM THE SUCH RECORD OWNER OF SUCH REGISTRABLE SECURITIES.


B.             ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS REQUIRED
OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN WRITING
AND WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN DELIVERED
PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY FACSIMILE (PROVIDED CONFIRMATION OF
TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE
SENDING PARTY); OR (III) ONE BUSINESS DAY AFTER DEPOSIT WITH A NATIONALLY
RECOGNIZED OVERNIGHT DELIVERY SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE
PARTY TO RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH
COMMUNICATIONS SHALL BE:

 

If to the Company:

 

 

 

 

 

 

 

 

 

Apollo Resources International, Inc.

 

 

3001 Knox Street, Suite 403

 

 

Dallas, Texas 75205

 

 

Telephone:

 

(214) 389-9800

 

 

Facsimile:

 

(214) 389-9806

 

 

Attention:

 

Chief Executive Officer

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

Scheef & Stone, LLP

 

 

5956 Sherry Lane, Suite 1400

 

 

Dallas, Texas 75225

 

 

Telephone:

 

(214) 706-4200

 

 

Facsimile:

 

(214) 706-4242

 

 

Attention:

 

Roger A. Crabb, Esq.

 

 

 

 

 

 

 

If to Legal Counsel:

 

 

 

 

 

 

 

Schulte Roth & Zabel LLP

 

 

919 Third Avenue

 

 

New York, New York 10022

 

 

Telephone:

 

(212) 756-2000

 

 

Facsimile:

 

(212) 593-5955

 

 

Attention:

 

Eleazer N. Klein, Esq.

 

16


--------------------------------------------------------------------------------




If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.


C.             FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT OR REMEDY UNDER THIS
AGREEMENT OR OTHERWISE, OR DELAY BY A PARTY IN EXERCISING SUCH RIGHT OR REMEDY,
SHALL NOT OPERATE AS A WAIVER THEREOF.


D.             ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF
LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTIONS
OTHER THAN THE STATE OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR
IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER
THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. 
IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID OR UNENFORCEABLE IN ANY
JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN THAT JURISDICTION OR THE
VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT IN ANY OTHER
JURISDICTION.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.


E.             THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS (AS DEFINED IN
THE SECURITIES PURCHASE AGREEMENT) AND THE INSTRUMENTS REFERENCED HEREIN AND
THEREIN CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND THEREOF.  THERE ARE NO RESTRICTIONS, PROMISES,
WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN AND
THEREIN.  THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS AND

17


--------------------------------------------------------------------------------





THE INSTRUMENTS REFERENCED HEREIN AND THEREIN SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF.


F.              SUBJECT TO THE REQUIREMENTS OF SECTION 9, THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE PERMITTED SUCCESSORS AND ASSIGNS
OF EACH OF THE PARTIES HERETO.


G.             THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


H.             THIS AGREEMENT MAY BE EXECUTED IN IDENTICAL COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE
SAME AGREEMENT.  THIS AGREEMENT, ONCE EXECUTED BY A PARTY, MAY BE DELIVERED TO
THE OTHER PARTY HERETO BY FACSIMILE TRANSMISSION OF A COPY OF THIS AGREEMENT
BEARING THE SIGNATURE OF THE PARTY SO DELIVERING THIS AGREEMENT.


I.              EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO BE DONE AND
PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND DELIVER ALL
SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS ANY OTHER
PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND ACCOMPLISH THE
PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.


J.              ALL CONSENTS AND OTHER DETERMINATIONS REQUIRED TO BE MADE BY THE
INVESTORS PURSUANT TO THIS AGREEMENT SHALL BE MADE, UNLESS OTHERWISE SPECIFIED
IN THIS AGREEMENT, BY THE REQUIRED HOLDERS.


K.             THE LANGUAGE USED IN THIS AGREEMENT WILL BE DEEMED TO BE THE
LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT AND NO RULES OF
STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


L.              THIS AGREEMENT IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, AND IS NOT FOR THE
BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON.


M.            THE OBLIGATIONS OF EACH BUYER HEREUNDER ARE SEVERAL AND NOT JOINT
WITH THE OBLIGATIONS OF ANY OTHER BUYER, AND NO PROVISION OF THIS AGREEMENT IS
INTENDED TO CONFER ANY OBLIGATIONS ON ANY BUYER VIS-À-VIS ANY OTHER BUYER. 
NOTHING CONTAINED HEREIN, AND NO ACTION TAKEN BY ANY BUYER PURSUANT HERETO,
SHALL BE DEEMED TO CONSTITUTE THE BUYERS AS A PARTNERSHIP, AN ASSOCIATION, A
JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE
BUYERS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO SUCH
OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED HEREIN.

[Signature Page Follows]

 

18


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

COMPANY:

 

 

 

 

APOLLO RESOURCES INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS:

 

 

 

 

CASTLERIGG MASTER INVESTMENTS LTD.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 


--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 


Buyer

 

Buyer’s Address
and Facsimile Number

 

Buyer’s Representative’s Address
and Facsimile Number

 

 

 

 

 

Castlerigg Master Investments Ltd

 

c/o Sandell Asset Management Corp.
40 West 57th Street
26th Floor
New York, New York 10019
Attention: Cem Hacioglu/Matthew Pliskin
Facsimile: (212) 603-5710
Telephone: (212) 603-5775

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attn: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2000

 

 


--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

Colonial Stock Transfer
66 Exchange Place
Salt Lake City, Utah 84111

Re:          APOLLO RESOURCES INTERNATIONAL, INC.

Ladies and Gentlemen:

[We are][I am] counsel to Apollo Resources International, Inc., a Utah
corporation (the “Company”), and have represented the Company in connection with
that certain Securities Purchase Agreement (the “Securities Purchase Agreement”)
entered into by and among the Company and the buyers named therein
(collectively, the “Holders”) pursuant to which the Company issued to the
Holders shares (the “Common Shares”) of the Company’s common stock, $0.001 par
value per share (the ”Common Stock”) and warrants exercisable for shares of
Common Stock (the “Warrants”).  Pursuant to the Securities Purchase Agreement,
the Company also has entered into a Registration Rights Agreement with the
Holders (the “Registration Rights Agreement”) pursuant to which the Company
agreed, among other things, to register the Registrable Securities (as defined
in the Registration Rights Agreement), including the shares of Common Stock
issuable upon exercise of the Warrants, under the Securities Act of 1933, as
amended (the “1933 Act”).  In connection with the Company’s obligations under
the Registration Rights Agreement, on                   , 200  , the Company
filed a Registration Statement on Form S-3 (File No. 333-           ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Holders as
a selling stockholder thereunder.

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

This letter shall serve as our standing opinion to you that the shares of Common
Stock are freely transferable by the Holders pursuant to the Registration
Statement.  You need not require further letters from us to effect any future
legend-free issuance or reissuance of


--------------------------------------------------------------------------------




shares of Common Stock to the Holders as contemplated by the Company’s
Irrevocable Transfer Agent Instructions dated July     , 2006.

 

Very truly yours,

 

 

 

 

[ISSUER’S COUNSEL]

 

 

 

 

By:

 

 

CC:          [LIST NAMES OF HOLDERS]

 


--------------------------------------------------------------------------------


 

EXHIBIT B

SELLING STOCKHOLDERS

The shares of Common Stock being offered by the selling stockholders are those
previously issued to the selling stockholders and those issuable to the selling
stockholders upon exercise of the warrants.  For additional information
regarding the issuance of Common Stock and the Warrants, see “Private Placement
of Common Shares and Warrants” above.  We are registering the shares of Common
Stock in order to permit the selling stockholders to offer the shares for resale
from time to time.  Except for the ownership of the Common Stock and the
Warrants issued pursuant to the Securities Purchase Agreement, the selling
stockholders have not had any material relationship with us within the past
three years.

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of Common Stock by each of the selling
stockholders.  The second column lists the number of shares of Common Stock
beneficially owned by each selling stockholder, based on its ownership of the
Common Stock and the Warrants, as of             , 200   , assuming exercise of
the warrants held by the selling stockholders on that date, without regard to
any limitations on exercise.

The third column lists the shares of Common Stock being offered by this
prospectus by the selling stockholders.

In accordance with the terms of a registration rights agreement with the selling
stockholders, this prospectus generally covers the resale of at least 130% of
the sum of (i) the number of shares of Common Stock issued in connection with
the Securities Purchase Agreement and (ii) the number of shares of Common Stock
issuable upon exercise of the related warrants as of the trading day immediately
preceding the date the registration statement is initially filed with the SEC. 
Because the exercise price of the warrants may be adjusted, the number of shares
that will actually be issued may be more or less than the number of shares being
offered by this prospectus.  The fourth column assumes the sale of all of the
shares offered by the selling stockholders pursuant to this prospectus.

Under the terms of the warrants, a selling stockholder may not exercise the
warrants to the extent such exercise would cause such selling stockholder,
together with its affiliates, to beneficially own a number of shares of Common
Stock which would exceed 4.99% of our then outstanding shares of Common Stock
following such exercise, excluding for purposes of such determination shares of
Common Stock issuable upon exercise of the warrants which have not been
exercised.  The number of shares in the second column does not reflect this
limitation.  The selling stockholders may sell all, some or none of their shares
in this offering.  See “Plan of Distribution.”


--------------------------------------------------------------------------------




 



Name of Selling Stockholder

 


Number of Shares Owned
Prior to Offering

 

Maximum Number of Shares
to be Sold Pursuant to this
Prospectus

 


Number of Shares
Owned After Offering

Castlerigg Master Investments (1)

 

 

 

 

 

0

--------------------------------------------------------------------------------

(1)             Sandell Asset Management Corp. is the investment manager of
Castlerigg Master Investment Ltd. (“Castlerigg”) and has shared voting and
dispositive power over the securities owned by Castlerigg. Sandell Asset
Management Corp. and Thomas E. Sandell, its sole shareholder, disclaim
beneficial ownership of the securities owned by Castlerigg.

 


--------------------------------------------------------------------------------


 

PLAN OF DISTRIBUTION

We are registering the shares of Common Stock previously issued and the shares
of Common Stock issuable upon exercise of the warrants to permit the resale of
these shares of Common Stock by the holders of the Common Stock and warrants
from time to time after the date of this prospectus.  We will not receive any of
the proceeds from the sale by the selling stockholders of the shares of Common
Stock.  We will bear all fees and expenses incident to our obligation to
register the shares of Common Stock.

The selling stockholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents.  If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions.  The shares of Common Stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated
prices.  These sales may be effected in transactions, which may involve crosses
or block transactions,

·                  on any national securities exchange or quotation service on
which the securities may be listed or quoted at the time of sale;

·                  in the over-the-counter market;

·                  in transactions otherwise than on these exchanges or systems
or in the over-the-counter market;

·                  through the writing of options, whether such options are
listed on an options exchange or otherwise;

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

·                  privately negotiated transactions;

·                  to cover short sales made after the date this Registration
Statement is declared effective by the SEC;

·                  sales pursuant to Rule 144;


--------------------------------------------------------------------------------




·                  broker-dealers may agree with the selling securityholders to
sell a specified number of such shares at a stipulated price per share;

·                  a combination of any such methods of sale; and

·                  any other method permitted pursuant to applicable law.

If the selling stockholders effect such transactions by selling shares of Common
Stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of Common Stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved).  In connection with sales of
the shares of Common Stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of Common Stock in the course of hedging in positions they
assume.  The selling stockholders may also sell shares of Common Stock short and
deliver shares of Common Stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. 
The selling stockholders may also loan or pledge shares of Common Stock to
broker-dealers that in turn may sell such shares.

The selling stockholders may pledge or grant a security interest in some or all
of the warrants or shares of Common Stock owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the shares of Common Stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus. 
The selling stockholders also may transfer and donate the shares of Common Stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

The selling stockholders and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act.  At the time a particular
offering of the shares of Common Stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of Common Stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers.  In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified


--------------------------------------------------------------------------------




for sale in such state or an exemption from registration or qualification is
available and is complied with.

There can be no assurance that any selling stockholder will sell any or all of
the shares of Common Stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of Common Stock by the selling
stockholders and any other participating person.  Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of Common
Stock to engage in market-making activities with respect to the shares of Common
Stock.  All of the foregoing may affect the marketability of the shares of
Common Stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of Common Stock.

We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a selling stockholder will pay all underwriting
discounts and selling commissions, if any.  We will indemnify the selling
stockholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling stockholders will be entitled to contribution.  We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholder specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.

Once sold under the shelf registration statement, of which this prospectus forms
a part, the shares of Common Stock will be freely tradable in the hands of
persons other than our affiliates.

 


--------------------------------------------------------------------------------


EXHIBIT C

SELLING STOCKHOLDER QUESTIONNAIRE

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

1.                                      Name.

(a)             Full Legal Name of Selling Securityholder

 

 

 

 

(b)            Full Legal Name of Registered Holder (if not the same as (a)
above) through which Registrable Securities Listed in Item 3 below are held:

 

 

 

 

(c)             Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by the questionnaire):

 

 

 

 

2.                                      Address for Notices to Selling
Securityholder:

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

Fax:

 

 

 

Contact Person:

 

 

3.                                      Beneficial Ownership of Registrable
Securities:

Type and Principal Amount of Registrable Securities beneficially owned:

 

 

 

 

 

 

 

 

4.                                      Broker-Dealer Status:


--------------------------------------------------------------------------------




(a)                                  Are you a broker-dealer?

Yes  o

 

No  o

 

Note:                   If yes, the SEC’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

(b)                                 Are you an affiliate of a broker-dealer?

Yes  o

 

No  o

 

(c)                                  If you are an affiliate of a broker-dealer,
do you certify that you bought the Registrable Securities in the ordinary course
of business, and at the time of the purchase of the Registrable Securities to be
resold, you had no agreements or understandings, directly or indirectly, with
any person to distribute the Registrable Securities?

Yes  o

 

No  o

 

Note:                   If no, the SEC’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

5.                                      Beneficial Ownership of Other Securities
of the Company Owned by the Selling Securityholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

 

 

 

 

 

6.                                      Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

 

 

 

 

 


--------------------------------------------------------------------------------




The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

Dated:

 

 

Beneficial Owner:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

[    ]

 


--------------------------------------------------------------------------------